                           EXHIBIT B




Case 20-04002-MJH   Doc 103-2   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 3
Christina Henry

To:                Jason Anderson; John McIntosh; Bob Norman
Cc:                Emilie K. Edling; Joseph McIntosh
Subject:           RE: Hoover v QLS




From: Jason Anderson <jason@alkc.net>
Sent: Friday, February 19, 2021 9:34 AM
To: John McIntosh <johnm@schweetlaw.com>; Bob Norman <bnorman@houser‐law.com>; Christina Henry
<chenry@hdm‐legal.com>
Cc: Emilie K. Edling <eedling@houser‐law.com>; Joseph McIntosh <jmcintosh@McCarthyHolthus.com>
Subject: Re: Hoover v QLS

I would have appreciated a response to this clarifying question; will that be happening?

Jason D. Anderson
Anderson Santiago, PLLC
787 Maynard Ave. S
Seattle, WA 98104
206‐395‐2665


From: Jason Anderson <jason@alkc.net>
Sent: Wednesday, February 17, 2021 11:21 AM
To: John McIntosh <johnm@schweetlaw.com>; Bob Norman <bnorman@houser‐law.com>; Christina Henry
<chenry@hdm‐legal.com>
Cc: Emilie K. Edling <eedling@houser‐law.com>; Joseph McIntosh <jmcintosh@McCarthyHolthus.com>
Subject: Re: Hoover v QLS

Just to clarify, are you saying that IH6's position is that because the deed/sale was void, there's nothing to
reconvey? I apologize if I'm not following that correctly.

Jason D. Anderson
Anderson Santiago, PLLC
787 Maynard Ave. S
Seattle, WA 98104
206‐395‐2665


From: John McIntosh <johnm@schweetlaw.com>
Sent: Wednesday, February 17, 2021 9:01 AM
To: Bob Norman <bnorman@houser‐law.com>; Christina Henry <chenry@hdm‐legal.com>
Cc: Jason Anderson <jason@alkc.net>; Emilie K. Edling <eedling@houser‐law.com>; Joseph McIntosh
<jmcintosh@McCarthyHolthus.com>
Subject: RE: Hoover v QLS


                                                         1


       Case 20-04002-MJH          Doc 103-2     Filed 03/22/21     Ent. 03/22/21 21:31:38         Pg. 2 of 3
Since the court’s order declares the trustee’s sale and trustee’s deed void, I’m not sure what Ms. Hoover is requesting
from IH6 to implement the order. If Ms. Hoover is requesting something specific from IH6, please let me know.

John A. McIntosh, Attorney
Schweet Linde & Coulson, PLLC
575 S. Michigan Street
Seattle, Washington 98108
Direct dial: (206) 381-0118
Fax: (206) 381-0101
johnm@schweetlaw.com

This e-mail may contain confidential information which is legally privileged. The information is solely for the use of the
addressee named above. If you are not the intended recipient, any disclosure, copying, distribution or other use of the
contents of this information is strictly prohibited. If you have received this e-mail in error, please notify us by return e-mail
and delete this message. Thank you.




                                                                2


        Case 20-04002-MJH             Doc 103-2        Filed 03/22/21        Ent. 03/22/21 21:31:38          Pg. 3 of 3
